DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a secondary battery comprising a positive electrode, a negative electrode containing zinc and an electrolytic solution containing phosphoric acid comprising orthophosphoric acid (H3PO4) and does not further comprise phosphate in the reply filed on 6-25-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-25-2021.
Claim Rejections - 35 USC § 112
Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (5,055,171).  by adding a phosphoric acid.                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Iwasa et al. (JP 2012-209048, translation) teaches /magnesium oxide battery comprising a manganese oxide paste and a zinc paste an electrolyte including 2-25 weight percent of phosphoric acid.  Iwasa et al. on page 5, [0010] in the zinc/manganese the oxide system cells it is about 1.5 V the necessity for the cell of higher electromotive force is recognized further since a battery life or extend the electromotive force if this is obtained and it is very advantageous.  Iwasa et al. teaches on page 6 [0011] the present inventors assume that the electromotive force of the battery depends on the composition of the electrolytic solution used and has found that the initial electromotive force reaches about 2 V and further studies have been conducted and as a result phosphoric acid is added.  Iwasa et al. teaches on page 6, [0012], a battery comprising manganese oxide, zinc and an electrolyte containing 2-25 weight percent of phosphoric acid.
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727